Citation Nr: 1432924	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from July to October 1973.

This appeal arose before the Board of Veterans' Appeals from an April 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the requested benefits.  In January 2010, the Veteran testified via Video Conference before the undersigned; a transcript of this hearing has been associated with the claims folder.  In March 2011, this case was remanded for further development.  The case is again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  A left elbow spur is not related to any event of service.

2.  Degenerative joint disease of the knees is not related to any event of service, nor were the degenerative changes in the knees present to a compensable degree within one year of the Veteran's release from active service.

3.  Degenerative joint and disc disease of the neck are not related to any event of service, nor were the degenerative changes in the neck present to a compensable degree within one year of the Veteran's release from active service.

4.  Degenerative joint and disc disease of the low back are not related to any event of service, nor were the degenerative changes in the low back present to a compensable degree within one year of the Veteran's release from active service.



CONCLUSIONS OF LAW

1.  A left elbow spur was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  Degenerative joint disease of the knees was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a) (2013).

3.  Degenerative joint and disc disease of the neck were not incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a) (2013).

4.  Degenerative joint and disc disease of the back were not incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was remanded by the Board in March 2011.  The Veteran had been asked to provide information as to treatment for his claimed conditions; the RO was particularly instructed to obtain treatment records from the Hampton and Portsmouth VA Medical Centers.  A VA examination was also ordered.  These instructions were fully complied with.  Therefore, it is determined that the RO complied with the instructions contained in the Board's remand and no further action pursuant to Stegall is necessary.

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2006 and March 2011.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in April 2011.  See 38 C.F.R. § 3.159(c)(4).  The opinions were rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  This examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded a hearing before the undersigned in which he presented oral testimony in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. § 3.103(c)(2) requires that the hearing official who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned identified the issues and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The Veteran volunteered his treatment and symptom history.  In addition, the undersigned asked clarifying questions regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  On remand the undersigned provided the Veteran the opportunity to provide the names of his treatment providers so that those records might be obtained.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim.  As such, it is found that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is, "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.; see also 38 C.F.R. § 3.303(b).  The primary difference between a chronic disease listed under section 3.309(a) which qualifies for analysis under 3.303(b) and other chronic diseases which must be tested under section 3.303(a) "is that the latter must satisfy the 'nexus' requirement of the three-element test [for service connection], whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.


Factual background and analysis

The Veteran has contended that he was injured during basic training when he was climbing over a wall and fell into a grenade pit.  He said that he had injured his back, knees, elbow and neck.  He admitted that there were there were no military records available and stated that he had not sought any treatment following this injury.  He was given light duty.  He then indicated that no one would take him to the infirmary; instead, he was discharged from service.  He claimed that he had sought treatment from a private doctor in 1974; however, he had been notified that these records had been destroyed.  He said that he had been diagnosed with "coppertone syndrome" in the elbow, that he had had knee replacements, and that he had disc disease in both the neck and the low back.

A review of the Veteran's service treatment records show no complaints of, treatment for, or diagnoses of any disorders of the left elbow, knees, neck or back.  The entrance examination conducted in July 1973 was normal except for a notation of a scar on the left knee.  The available records make no mention of any injury sustained during basic training.  The Veteran signed a statement in which he indicated that he had had a separation examination more than three days prior to his separation and that there had been no change in his health since then.  The separation examination report could not be located.

Treatment records dated from 1989 to 1994 note the Veteran's report of a back problem in April 1989.  These records refer to falls sustained in February and November 1993; he had fallen at work.  He reported complaints of back, neck and knee pain.  He was found to have degenerative changes in his knees (1994) and degenerative disc disease of the cervical spine.  He also complained of pain radiating into the lower extremities.  Subsequent records indicate that the Veteran fell at work on a third occasion in 1999.

In September 2000, the Veteran was awarded Social Security Administration (SSA) disability benefits, effective in 1994.  His primary diagnosis was osteoarthritis and allied disorders and a depressive disorder.  These records indicated the Veteran's statements that the disability had started  in November 1993, after he had fallen off a truck at work.  He had tried to continue working, with lighter duties, but was unsuccessful.  He last worked in January 1994.  These records also indicate that he had not sought treatment for back or leg pain until September 1995, complaints his chiropractor had related to his altered gait resulting from his right knee disorder.

Between 2001 and 2006, the Veteran sought treatment from a private chiropractor.  It was noted that the Veteran had locking of the left knee and had had surgery on the right knee.  The chiropractor related the Veteran's low back pain, which had begun in 1995, to altered body mechanics related to his right knee disorder.

VA treatment records developed between 2008 and 2010 showed the Veteran's continuing complaints of neck, knee and back pain with sciatica.  He reiterated his claimed injury in service.  

The Veteran was afforded a VA examination in April 2011.  After a review of the record and a thorough examination, the Veteran was diagnosed as follows: left elbow (no pathology found, with restricted flexion of unknown reason); status post arthroplasties both knees with scars; neck degenerative joint disease (with no pathology on examination, restricted range of motion without maximal effort on examination); and low back degenerative joint disease (with no pathology on examination, restricted range of motion without maximal effort on examination).  The examiner opined that 

[h]is knee and neck back and left elbow WAS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) resulted by fall in service in 1973 (not found evidence of fall documentation in service medical record).  RATIONALE FOR OPINION GIVEN: vet report after fell, he walked back to barrack himself, not see any doctor and saw dr after he was discharged home, review of record not supports an injury while in service.  Per veteran he worked construction for family business 12 yrs (1973-1985).  Then after that he drove dump truck for 7 yrs then he went on disability in 1993.  Review of outside records found injuries at job to back and knees, today he said after fall in 1993 'everything come back to me' (meaning his injury of his fall while in service per his wife) before that he had pain but not affected much.  Clinical exam revealed veteran with significant back and knee problem although he has extensive work up and treatments from VAMC Hampton and Portsmouth Naval hospital per his pcp note 12/2010.  He was living alone (wife moved out) requesting home health service.  Therefore with above informations it is felt his current knees problem (s/p bilateral knee replacement) left elbow problem and also back and neck problem are LESS LIKELY AS NOT RESULT of fall in service also injury to these places not compatible with his history of fall and 'landed on my head' per veteran on day of exam.

After a careful review of the evidence of record, it is found that entitlement to service connection for the claimed disabilities has not been established.  There is no indication that the Veteran sustained any injuries to his elbow, knees, back, or neck in service.  While he had claimed to have suffered from injuries sustained after falling from a climbing wall during basic training, he has admitted that he sought no treatment at the time, which the VA examiner in April 2011 had stated would not be consistent with the extent of the claimed injuries. His statement that he was able to walk back to his barracks without assistance was also inconsistent with the severity of the claimed injuries.  Therefore, it cannot be found that any injuries to the claimed areas occurred during service.  While the Veteran has claimed that he sought treatment in 1974, shortly after release from service, these records are no longer available, having been destroyed.  In fact, there is no indication of any complaints about the knees, elbow, back or neck until after the Veteran sustained on-the-job injuries in 1993 (save for one isolated back complaint in 1989, 16 years after his release from service).  He has stated on several occasions, to include to the SSA examiner that his complaints had begun after injuring himself in 1993 when he had fallen off a truck at work.  Based on these facts, the April 2011 VA examiner had opined that his current complaints are less likely than not related to his brief period of service.  While there are current disabilities, there is no indication of their onset in service, nor is there a competent opinion otherwise linking these disabilities to the Veteran's period of service.  As a consequence, the evidence of record simply does not support a finding of direct service connection.

Additionally, while the Veteran has been diagnosed with osteoarthritis of the knees, back and neck and spurs in the left elbow, there is no indication that any arthritis was present to a compensable degree within one year of his separation from service, that is, by October 1974.  Therefore, service connection on a presumptive basis has not been established.

The Board acknowledges the Veteran's statements that his elbow, knees, back and neck disorders are related to an injury sustained during basic training.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has arthritis and the etiology of that condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)(lay persons not competent to diagnose cancer).   The only competent opinion of record is the April 2011 VA examiners which found that the Veteran's claimed disorders are less likely than not related to service.  There is no opinion to the contrary of record.  It is found that this medical evidence is more probative of the issue and that it outweighs the lay statements.  Accordingly, the claims must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a low back disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


